DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 05/09/2022 is acknowledged. The amendment includes claims 1, 4-5, 8, 12-14 are amended.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s amendments to the Abstract, Specification and claims have overcome 101 rejections previously set forth in the Non-Final Office Action mailed 05/09/2022.
Applicant’s arguments with respect to claims 1, 4, 8, 12-14 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Boone) as further explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (U.S. Pub. No. 2019/0174207 A1) in view of Boone et al. (U.S. Pub. No. 2006/0242127 A1).
Regarding claim 1, Cella teaches a node, comprising: 
a control circuitry configured to: obtain a measurement dataset indicative of operational characteristics of an industrial field device (paragraph [0905], information about the health or other status or sate information of or regarding a bearing in a piece of industrial equipment can be obtained); 
transform the measurement dataset to a performance indicator including one or more figures of merits of the operational characteristics, a data size of the performance indicator dataset being smaller than a data size of the measurement dataset (paragraph [0294], [0299]-[0030], [0912], [1652], line 18-28, the streaming data collector may collect data related to vibration, such as casing vibration and proximity vibration, other bearing industrial may include generators, power plants, boiler feed pumps, fans, forced draft fans, etc., identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; storing the subset of data in an electronic data record in a format that corresponds to a format of data captured with predefined lines of resolution; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, noted, the stream data from sensor is interpreted as measurement data set; a subset of stream data corresponding to predefined frequency associated with at least one moving part of machine is interpreted as the performance indicator dataset being smaller than a data size of the measurement dataset; the subset of data in an electronic data record in a format that corresponds to a format of data captured with predefined lines of resolution interprets as transformed performance indicator dataset); 
and trigger storage of the performance indicator dataset in a distributed database (Fig. 1, paragraph [0116], [0140], [0251], [0299]-[0030], [0912], [1652], line 18-28, method and systems are disclosed herein for an industrial IoT distributed ledger, including distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data; self-organizing marketplace that presents fused sensor data that is extracted from on-device storage of IoT devices, streaming fused sensor information from multiple industrial sensors and from an on-device data storage facility to a data pool; identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, distributed ledger may distribute storage across the local storage of various elements of the environment, noted, the distributed ledger is interpreted as distributed database; also see paragraph [0249]).
But do not explicitly disclose: trigger storage of the measurement dataset in a non-distributed database.
Boone teaches: trigger storage of the measurement dataset in a non-distributed database (paragraph [0069]-[0070], the fixed aggregator can serve as a hub for one or more sensing unit; the fixed aggregator stores sensor information reports in memory, noted, the fix aggregator is interpreted as a non-distributed database while the sensing data is interpreted as the measurement dataset).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include triggering storage of the measurement dataset in a non-distributed database into industrial internet of things of Cella.
Motivation to do so would be to include triggering storage of the measurement dataset in a non-distributed database such that large amount of data can be read from and/or loaded onto a memory card by the fixed aggregator (Boone, paragraph [0072]).
Regarding claim 2, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 1, further teaches wherein the trigger of the storage includes configuring the control circuitry to determine a transaction including the measurement dataset and the performance indicator dataset, and wherein the control circuitry is further configured to: determine a signature, using a cryptographic keying material, of at least one of the measurement dataset, the performance indicator dataset, and the transaction (Cella, paragraph [1652], [1362], providing instruction to encrypt data corresponding to at least a portion of the number of sensor values sent over the network, the system further comprises a digital signed code execution environment to decrypt and run the instructions it receives via the network; the at least one of the memory segments is made available for public interaction with the stored data via a public key-private key management system). 
Regarding claim 3, Cella as modified by Boone, teaches all claimed limitations as set forth in rejection of claim 1, further teach determining the performance indicator dataset using a performance metric algorithm, and triggering storage of the performance metric algorithm in the distributed database (Cella, paragraph [0144], [0229], [1648], [1652], line 18-28, machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, distributed ledger may distribute storage across the local storage of various elements of the environment, noted, the distributed ledger is interpreted as distributed database). 
Regarding claim 4, Cella teaches a node, the node being a mining node of a distributed database infrastructure, comprising: a control circuitry configured to: 
receive a transaction including a measurement dataset indicative of operational characteristics of an industrial field device and further including a performance indicator dataset including one or more figures of merit of the operational characteristics (paragraph [0905], paragraph [0912], information about the health or other status or sate information of or regarding a bearing in a piece of industrial equipment can be obtained; the measurement be the indicators of air gaps in the bearing system, also see paragraph [0144]); 
determining an integrity of the measurement dataset based on signature of the transaction (paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status);
in response to determining that the measurement data is valid, split the transaction received into a first section and a second section, the first section including the performance indicator dataset and the second section including the measurement dataset (paragraph [0294], [0299], [0912], [1652], line 18-28, paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status; identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; noted, the subset of data that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine, which is interpreted as the first section including the performance indicator dataset while the data stream is interpreted as the second section including the measurement dataset); 
store the performance indicator dataset in a distributed database of the distributed database infrastructure based on the first section (Fig. 1, paragraph [0116], [0140], [0251], [0299]-[0030], [0912], [1652], line 18-28, method and systems are disclosed herein for an industrial IoT distributed ledger, including distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data; self-organizing marketplace that presents fused sensor data that is extracted from on-device storage of IoT devices, streaming fused sensor information from multiple industrial sensors and from an on-device data storage facility to a data pool; identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, distributed ledger may distribute storage across the local storage of various elements of the environment, noted, the distributed ledger is interpreted as distributed database; also see paragraph [0249]). 
But do not explicitly disclose: transmit the measurement dataset to a non-distributed database based on the second section.
Boone teaches: transmit the measurement dataset to a non-distributed database based on the second section (paragraph [0069]-[0070], the fixed aggregator can serve as a hub for one or more sensing unit; the fixed aggregator stores sensor information reports in memory; the aggregator can request data from a sensing unit or the sensing unit can push information to the aggregator; noted, the fix aggregator is interpreted as a non-distributed database while the sensing data is interpreted as the measurement dataset).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include transmitting the measurement dataset to a non-distributed database based on the second section into industrial internet of things of Cella.
Motivation to do so would be to include transmitting the measurement dataset to a non-distributed database based on the second section such that large amount of data can be read from and/or loaded onto a memory card by the fixed aggregator (Boone, paragraph [0072]).
Regarding claim 5, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 4, further teach wherein at least one of the first section includes a signature of the performance indicator dataset, or wherein the second section includes a signature of the measurement dataset (Cella, paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status, storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor). 
Regarding claim 6, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 4, further teach wherein the control circuitry is further configured to: determine an integrity of the measurement dataset based on at least one of a signature of the transaction included in the transaction or a signature of the measurement dataset included in the transaction, and wherein the performance indicator dataset is selectively stored in the distributed database based on determination of the integrity (Cella, paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status, storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor). 
Regarding claim 11, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 1, further teaches wherein the performance indicator dataset comprises human-understandable application-layer data (Cella, paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system).
As per claims 12 and 19, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claims 13 and 20, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 4 and is similarly rejected.
Regarding claim 15, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the control circuitry is configured to determine the performance indicator dataset using a performance metric algorithm (paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system), and wherein the control circuitry is further configured to: trigger storage of the performance metric algorithm in the distributed database (Cella, Fig. 1, paragraph [0144], [0299]-[0030], [1648], [1652], line 18-28,  machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system; identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, distributed ledger may distribute storage across the local storage of various elements of the environment, noted, the distributed ledger is interpreted as distributed database; also see paragraph [0116], [0140], [0251], [0912]). 
Regarding claim 16, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 5, further teach wherein the control circuitry is further configured to: determine an integrity of the measurement dataset based on at least one of a signature of the transaction included in the transaction or a signature of the measurement dataset included in the transaction, and wherein the performance indicator dataset is selectively stored in the distributed database based on determination of the integrity (Cella, paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status, storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor).
Claims are 7-10, 14, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (U.S. Pub. No. 2019/0174207 A1) in view of Boone et al. (U.S. Pub. No. 2006/0242127 A1) and Sandoval et al. (U.S. Pub. No. 2009/0171711 A1).
Regarding claim 7, Cella as modified by Boone teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference. 
Sandoval teaches: wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference (paragraph [0030], cross -referencing the information provided against the metric IDs to tabulate the results to generate a report that can be understand by each of the participant vendors).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference into industrial internet of things of Cella.
Motivation to do so would be to include wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference that can be understand by each of the participant vendors (Sandoval, paragraph [0030]).
Regarding claim 8, Cella teaches:
a control circuitry configured to: obtain, from a distributed database, a performance indicator dataset including one or more figures of merit of operational characteristics of an industrial field device (paragraph [0905], paragraph [0912], information about the health or other status or state information of or regarding a bearing in a piece of industrial equipment can be obtained; the measurement be the indicators of air gaps in the bearing system, also see paragraph [0144]); 
the performance indicator dataset being stored in the distributed database […] (Cella, Fig. 1, [0299]-[0030], [1648], [1652], line 18-28, the measurement be the indicators of air gaps in the bearing system; identifying subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine; the measurement be the indicators of air gaps in the bearing system; a providing instruction to deliver data corresponding to at least a portion of the number of sensor values to a distributed ledger, distributed ledger may distribute storage across the local storage of various elements of the environment, noted, the distributed ledger is interpreted as distributed database and subset of data in at least one of plurality streams that corresponding to data represent at least one predefined frequency associated with at least one moving part of the machine which is interpreted as the performance indicator dataset; also see paragraph [0116], [0140], [0251], [0912]).
Cella does not explicitly disclose: said the performance indicator dataset with a cross-reference to a measurement dataset.
Sandoval teaches: said the performance indicator dataset with a cross-reference to a measurement dataset (paragraph [0030], cross -referencing the information provided against the metric IDs to tabulate the results to generate a report that can be understand by each of the participant vendors).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said the performance indicator dataset with a cross-reference to a measurement dataset into industrial internet of things of Cella.
Motivation to do so would be to include said the performance indicator dataset with a cross-reference to a measurement dataset that can be understand by each of the participant vendors (Sandoval, paragraph [0030]).
Cella as modified by Sandoval do not explicitly disclose: obtain, from a non-distributed database, the measurement dataset based on the cross-reference.
Boone teaches: obtain, from a non-distributed database, the measurement dataset based on the cross-reference (paragraph [0069]-[0070], the fixed aggregator can serve as a hub for one or more sensing unit; the fixed aggregator stores sensor information reports in memory; the aggregator can request data from a sensing unit or the sensing unit can push information to the aggregator, noted, the fix aggregator is interpreted as a non-distributed database while the sensing data is interpreted as the measurement dataset; in conjunction with the cross referencing information taught by Sandoval (paragraph [0030], cross -referencing the information provided against the metric IDs to tabulate the results to generate a report that can be understand by each of the participant vendors), it teaches obtain, from a non-distributed database, the measurement dataset based on the cross-reference as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include obtaining, from a non-distributed database, the measurement dataset based on the cross-reference into industrial internet of things of Cella.
Motivation to do so would be to include obtaining, from a non-distributed database, the measurement dataset based on the cross-reference such that large amount of data can be read from and/or loaded onto a memory card by the fixed aggregator (Boone, paragraph [0072]).
Cella as modified by Sandoval and Boone further teach:
determine an integrity of the performance indicator dataset and of the measurement dataset by performing a performance metric algorithm on the measurement dataset and the performance data set (Cella, paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status);
transmitting a message to an operator node including the result of  the determination of the integrity of the performance indicator dataset and of the measurement dataset (Cella, paragraph [0144], [0679]-[0682], machine learning algorithm to recognize faults, patterns, optimize performance etc.; issuing an alert based on analysis).
Regarding claim 9, Cella as modified by Sandoval and Boone teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the control circuitry is further configured to: determine a reference performance indicator dataset based on the measurement dataset and a performance metric algorithm stored in the distributed database (Cella, paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system). 
Regarding claim 10, Cella as modified by Sandoval and Boone teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the performance indicator dataset comprises at least one of: time-averaged data samples of the measurement dataset; peak data samples of the measurement dataset; event characteristics of the measurement dataset; and time-averaged use characteristics of the industrial field device (Cella, paragraph [0146], frequency data include at least one of a group of spectral peaks, a true-peak level, a crest factor derived from a time wave form, and an overall waveform derived from a vibration envelope, as well as other signal characteristics). 
As per claims 14 and 21, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected.
Regarding claim 17, Cella as modified by Sandoval and Boone teach all claimed limitations as set forth in rejection of claim 4, further teach: wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference (paragraph [0030], cross -referencing the information provided against the metric IDs to tabulate the results to generate a report that can be understand by each of the participant vendors).
Regarding claim 18, Cella as modified by Sandoval and Boone teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the performance indicator dataset comprises at least one of: time-averaged data samples of the measurement dataset; peak data samples of the measurement dataset; event characteristics of the measurement dataset; and time-averaged use characteristics of the industrial field device (Cella, paragraph [0146], frequency data include at least one of a group of spectral peaks, a true-peak level, a crest factor derived from a time wave form, and an overall waveform derived from a vibration envelope, as well as other signal characteristics). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168         

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168